DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group V in the reply filed on 3/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 91-95 and 110-126 are pending and are examined herein on the merits for patentability.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 91-94, 110-119, 125 and 126 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avula et al. (Science Trans. Med., 2015, 7(311), p. 1-10 and Supporting Information).

A star-shaped eight arm PEG supramolecule was adapted to enable the attachment of a chlorophyll related dye molecule, Ce6, and multiple moieties of CTP to a single PEG molecule, thus achieving both therapeutic and targeting functionalities.
Free Ce6 was conjugated onto the eight-arm PEG, forming covalent chemical bonds to prevent the leaching out of the Ce6 from the nanoparticle matrix. Next, the CTP (modified with cysteine “C” attached) was covalently attached to the Ce6-PEG, using a bifunctional PEG as a cross-linker.
On the basis of correlation with the molecular weight, the hydrodynamic size of the CTP-Ce6-PEG was determined to be 6.7 (±0.9) nm, which should be small enough to penetrate the capillary vessels’ fenestrations/pores (range, 6 to 25 nm) (page 2).
The chlorin e6 was conjugated with amine in 8-arm polyethylene glycol-amine (8-arm PEG, 40 kDa, Creative PEG Works) through N,N′-dicyclohexylcarbodiimide (DCC) and Nhydroxysuccinimide (NHS) coupling.

With regard to the recitation that the nanoparticles are capable of being directly imaged by the magnetic field in a magnetic resonance imaging device, it is noted that the nanoparticles disclosed by Avula meet the structural limitations of the instant claims.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 91-95, 110-119, 125 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Avula et al. (Science Trans. Med., 2015, 7(311), p. 1-10 and Supporting Information) in view of Kannan et al. (US 2011/0034422).
Avula teaches 40 kDa 8 arm PEG nanoparticles comprising a cardiac targeting peptide and a photosensitizer, chlorin e6.  The hydrodynamic size of the CTP-Ce6-PEG was determined to be 6.7 (±0.9) nm, which should be small enough to penetrate the capillary vessels’ fenestrations/pores (range, 6 to 25 nm) (page 2).  The nanoparticles inherently comprise about 3,600 protons, as set forth above.
With regard to claim 95, Avula does not specifically recite wherein the nanoconstruct comprises about 5,000 to about 15,000 protons.
Kannan teaches dendrimer-based compositions and methods that are useful for administering pharmaceutical compositions to target cells and tissues for treatment of 
Certain embodiments of the invention relate to a series of biocompatible nanoparticle formulations in the form of nanodevices that can be used, for example, as drug delivery vehicles that have been designed to retain and/or delivery drugs or other therapeutic agents over an extended period of time. These formulations permit modification to a desirable size, provide adequate mechanical strength and exhibit exceptional permeability and surface characteristics (paragraph 0067).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the PEG nanoparticle support in the construct of Avula when the teaching of Avula is taken in view of Kannan, and thus to optimize the number of protons present on the nanoparticle support.  While Kannan’s nanoparticles are approximately 6 nm in size, it is known in the art to modify polymer dendrimer nanoparticles, including PEG dendrimers, from 1.5 nanometers to 14.5 nanometers, as .

Claims 91-94, 110-119 and 121-126 are rejected under 35 U.S.C. 103 as being unpatentable over Avula et al. (Science Trans. Med., 2015, 7(311), p. 1-10) in view of Wilson et al. (US 2007/0020241).
Avula teaches 40 kDa 8 arm PEG nanoparticles comprising a cardiac targeting peptide and a photosensitizer, chlorin e6, as set forth above.
With regard to claims 118, 119 and 121-126, Avula teaches conjugation of chlorin e6 as a photosensitizer, but does not specifically recite cyanine dye, phenothiazinium, methylene blue, rose Bengal, transition metal coordination compound (e.g. zinc phthalocyanine), etc. as claimed.
Wilson teaches the use of photosensitization. A photosensitiser is suitably chosen from porphyrins (e.g. haematoporphyrin derivatives, deuteroporphyrin), phthalocyanines (e.g. zinc, silicon and aluminium phthalocyanines), chlorins (e.g. tin chlorin e6, benzoporphyrin derivatives, tin etiopurpurin), bacteriochlorins, phenothiaziniums, (e.g. toluidine blue, methylene blue, dimethylmethylene blue), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute cyanine dye, phenothiazinium, methylene blue, rose Bengal, transition metal coordination compound (e.g. zinc phthalocyanine), etc. as a functional equivalent photosensitizer to chlorin e6 taught by Avula when the teaching of Avula is taken in view of Wilson.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components and their functions (photosensitizers) were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known photosensitizer for another, and the results of the substitution would have been predictable, that is conjugation of a photosensitizer to PEG nanoparticle for use in site-specific ablation.

(s) 91-94, 110-120, 123, 125 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Avula et al. (Science Trans. Med., 2015, 7(311), p. 1-10) in view of Prasad et al. (US 2017/0050045).
Avula teaches 40 kDa 8 arm PEG nanoparticles comprising a cardiac targeting peptide and a photosensitizer, chlorin e6, as set forth above.
With regard to claims 120 and 123, Avula teaches conjugation of chlorin e6 as a photosensitizer, but does not specifically recite HPPH or metal coordination compound, as claimed.
Prasad teaches photodynamic therapy using in situ nonlinear photon upconversion of NIR light by biological medium.  The photosensitizing agent has an absorption band maximum having a wavelength of from 350 nm to 700 nm, including all integer wavelength values and ranges therebetween. The photosensitizing compound produces singlet oxygen and/or reactive oxygen species when excited by visible light. Without intending to be bound by any particular theory, it is considered that singlet oxygen and/or reactive oxygen species are formed by energy transfer from the first excited singlet state of the photosensitizer.  The photosensitizing agent can be a photodynamic therapy agent or drug. Combinations of two or more photosensitizing agents can be used. Suitable photosensitizing agents are known in the art. Suitable photosensitizing agents and drugs are commercially available and can be made using methods known in the art. Examples of suitable photosensitizing agents include porphyrins, bacterioporphyrins, corrins, chlorins, bacteriochlorines, bacteriochlorophylls, corphins, phtalocyanins, azadipyrromethenes, and metal complexes thereof. In an embodiment, the photosensitizer is Chlorin E6 (aspartyl chlorin (excitation wavelengths 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute HPPH, metal phthalocyanine, etc. as a functional equivalent photosensitizer to chlorin e6 taught by Avula when the teaching of Avula is taken in view of Prasad.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components and their functions (photosensitizers) were known in the art at the time of the instant invention.  One of ordinary skill in the art could have substituted one known photosensitizer for another, and the results of the substitution would have been predictable, that is conjugation of a photosensitizer to PEG nanoparticle for use in site-specific ablation.

Conclusion
No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618